J-S55015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 TAYVLON DONYA WELLS                     :
                                         :
                   Appellant             :     No. 876 EDA 2018

         Appeal from the Judgment of Sentence February 16, 2018
   In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0002340-2017


BEFORE: OLSON, J., STABILE, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OLSON, J.:                         FILED NOVEMBER 05, 2018

     Appellant, Tayvlon Donya Wells, appeals from the judgment of sentence

entered on February 16, 2018, following his convictions for robbery and

related offenses. On appeal, Appellant’s counsel filed a petition to withdraw

as counsel and a brief pursuant to Anders v. California, 386 U.S. 738 (1967)

and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). Upon review,

we grant counsel’s petition to withdraw and affirm Appellant’s judgment of

sentence.

     At a bench trial conducted on December 15, 2017, the victim, Emmanuel

Foucha, testified that he advertised the sale of a cellular telephone on an

internet site known as Facebook Sell.        Appellant responded that he was

interested in purchasing the device and the men agreed to meet in person at

a nearby store. Mr. Foucha testified that the two men met, along with another

individual who accompanied Appellant.        After discussing features of the
J-S55015-18



cellular telephone, Mr. Foucha testified that Appellant pulled a gun and stole

the cellular telephone along with some cash Mr. Foucha had in his pocket.

Despite Appellant’s testimony that the transaction proceeded amicably, the

court found Appellant guilty of robbery and related offenses and sentenced

him to six to 12 years’ incarceration followed by six years of probation. This

timely appeal followed.

      Before reaching the merits of the appeal, we must first address the

propriety of counsel's petition to withdraw and Anders brief. We previously

determined:

      Direct appeal counsel seeking to withdraw under Anders must file
      a petition averring that, after a conscientious examination of the
      record, counsel finds the appeal to be wholly frivolous. Counsel
      must also file an Anders brief setting forth issues that might
      arguably support the appeal along with any other issues necessary
      for the effective appellate presentation thereof.

      Anders counsel must also provide a copy of the Anders petition
      and brief to the appellant, advising the appellant of the right to
      retain new counsel, proceed pro se or raise any additional points
      worthy of this Court's attention.

      If counsel does not fulfill the aforesaid technical requirements of
      Anders, this Court will deny the petition to withdraw and remand
      the case with appropriate instructions (e.g., directing counsel
      either to comply with Anders or file an advocate's brief on the
      appellant's behalf). By contrast, if counsel's petition and brief
      satisfy Anders, we will then undertake our own review of the
      appeal to determine if it is wholly frivolous. If the appeal is
      frivolous, we will grant the withdrawal petition and affirm the
      judgment of sentence. However, if there are non-frivolous issues,
      we will deny the petition and remand for the filing of an advocate's
      brief.

      Our Supreme Court has clarified portions of the Anders
      procedure:

                                     -2-
J-S55015-18



             In the Anders brief that accompanies court-appointed
             counsel's petition to withdraw, counsel must: (1)
             provide a summary of the procedural history and
             facts, with citations to the record; (2) refer to
             anything in the record that counsel believes arguably
             supports the appeal; (3) set forth counsel's conclusion
             that the appeal is frivolous; and (4) state counsel's
             reasons for concluding that the appeal is frivolous.
             Counsel should articulate the relevant facts of record,
             controlling case law, and/or statutes on point that
             have led to the conclusion that the appeal is frivolous.

      Santiago, 978 A.2d at 361.

Commonwealth v. Cook, 175 A.3d 345, 348 (Pa. Super. 2017) (some

citations omitted).

      Upon    review,   counsel   has   complied   with   all   of   the   foregoing

requirements pursuant to Anders and Santiago and Appellant has not filed

a response.    Thus, we proceed to review the issue set forth in counsel’s

Anders brief before conducting an independent review of the record to discern

if there are non-frivolous issues overlooked by counsel. Id.

      On appeal, counsel for Appellant presents the following issue:

      I.     Whether the evidence was insufficient to convict Appellant
             of the crimes at issue in this case where the Commonwealth
             failed to prove beyond a reasonable doubt that any criminal
             activity occurred during the transaction that [Appellant]
             engaged in with Mr. Foucha?

Anders Brief at 3.

      The sole issue raised in counsel’s Anders brief asserts that, because

Appellant and the victim offered divergent testimony at trial, the evidence

adduced by the Commonwealth was too weak and inconclusive to support a



                                        -3-
J-S55015-18



conviction. See Anders Brief at 7. We agree with counsel that this claim is

frivolous.

      Our standard of review in a sufficiency of the evidence challenge
      is to determine if the Commonwealth established beyond a
      reasonable doubt each of the elements of the offense, considering
      all the evidence admitted at trial, and drawing all reasonable
      inferences therefrom in favor of the Commonwealth as the
      verdict-winner. The trier of fact bears the responsibility of
      assessing the credibility of the witnesses and weighing the
      evidence presented. In doing so, the trier of fact is free to believe
      all, part, or none of the evidence.

Commonwealth v. Newton, 994 A.2d 1127, 1131 (Pa. Super. 2010), appeal

denied, 8 A.3d 898 (Pa. 2010).

      The testimony given by Mr. Foucha was sufficient to prove each element

of the charged offenses beyond a reasonable doubt. More importantly, it was

the trial court’s responsibility, serving as the factfinder, to assess the

credibility of the witnesses and credit all, part, or none of the evidence

presented at trial. Since the court was clearly free to accept the version of

events offered by Mr. Foucha, and to reject the version of events described by

Appellant, the issue raised in this appeal is frivolous.         As we find no

non-frivolous issues to consider in this appeal, we shall grant counsel’s petition

to withdraw and affirm Appellant’s judgment of sentence.

      Counsel’s petition to withdraw granted. Judgment of sentence affirmed.




                                      -4-
J-S55015-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/5/18




                          -5-